Gunter, Justice.
The record in this habeas corpus appeal shows that the appellant was convicted by a jury on October 22, 1970, of the' crime of voluntary manslaughter. He was confined in Georgia State Prison, and his sentence has not been completed. In July of 1971 the appellant filed his habeas corpus action which was heard in the trial court on August 31, 1971. Thereafter the trial judge entered judgment remanding the appellant to the custody of the respondent.
We have reviewed this record in detail, and we conclude, as did the trial judge, that none of the appellant’s constitutional rights have been violated. A jury in the convicting court found the appellant guilty, and the sentence imposed was a legal sentence.
We find no error to have been committed by the habeas corpus court.

Judgment affirmed.


All the Justices concur.